FILED
                               December 10, 1999

                               Cecil Crowson, Jr.
                              Appellate Court Clerk
              IN THE COURT OF APPEALS OF TENNESSEE
                          AT NASHVILLE
             _________________________________________________


JOHN WAYNE SLATE, SR., et al., )              C.A. No. M1998-00434-COA-R3-CV
                               )
    Plaintiffs-Appellants,     )
                               )              Davidson Circuit No. 98C1717
                               )
vs.                            )              The Hon. Hamilton V. Gayden, Jr.
                               )                   Judge
STATE OF TENNESSEE, et al.,    )
                               )
    Defendants-Appellees.      )              AFFIRMED


John Wayne Slate, Sr., Pro Se for Appellant
Paul G. Summers, Attorney General and Reporter; Michael E. Moore, Solicitor
General; Martha A. Tarleton, Senior Counsel Civil Rights and Claims Division for
State of Tennessee, Chancellor Kilcrease; Judges Todd, Cantrell and Koch; Cecil
Crowson, Jr.

John L. Kennedy; Amber St. John of Nashville, for Appellee, Bonnyman




                        MEMORANDUM OPINION                 1




INMAN, Senior Judge

      This matter is appropriate for consideration pursuant to Rule 10(b) of the

Rules of the Court of Appeals of Tennessee.



                                                                                   Page 1
      A prisoner alleges a violation of his civil rights as a result of the assessment

and collection of court costs from him. He initiated the case at bar by filing a

complaint in the Davidson County Circuit Court, alleging that both the Davidson

County Chancery Court and the Tennessee Court of Appeals erred in taxing costs

against him upon disposition of earlier cases heard by both courts. The Davidson

County Circuit Court dismissed the cause, and the appellant perfected an appeal to

this Court. For the reasons stated herein, we affirm the decision of the trial court.

      Plaintiff, John Wayne Slate (“Slate”) is an inmate in the custody of the

Tennessee Department of Correction. In a prior and unrelated case, Slate v. State

of Tenn. Parole Bd., No. 01A01-9710-CH-00540 (Tenn. App. Dec. 17, 1997), the

Middle Section of this Court dismissed Slate’s appeal for his failure to file a brief as

required by Rule 29 T.R.A.P. The order of dismissal entered by Judges Todd,

Cantrell and Koch taxed the costs of the appeal to the appellant Slate. The State of

Tennessee, through the Appellate Court Clerk, thereupon undertook efforts to

collect the costs.

      On June 24, 1998, Slate filed the present action in the Davidson County

Circuit Court on behalf of himself and his three children, Shane Wayne Slate, Roy

Slate and John Slate, Jr.     Named as defendants were the State of Tennessee,

Chancellor Irvin Kilcrease, Jr.; Judge Henry F. Todd; Judge Ben H. Cantrell; Judge

William C. Koch, Jr.; Clerk and Master Claudia Bonnyman; and Appellate Court

Clerk Cecil Crowson, Jr. Slate alleged that the defendants had violated his civil

rights under 42 U.S.C. § 1983 as a result of their efforts to collect court costs from

him. Exhibited to his complaint were Inmate Trust Fund Transaction Statements

which showed deductions from Slate’s inmate trust fund account between February



                                                                                           Page 2
12, 1998 and June 15, 1998. He attached to the complaint a copy of the Bill of

Costs issued to him by the Clerk and Master on June 12, 1998, in regard to

Davidson County Chancery Court Cause No. 96-1921-I for $122.00, together with

two writs of execution issued by the Appellate Court Clerk in the amounts of

$608.50 and $181.75 and four Statements for Appellate Court Costs issued by this

Court in regard to Cause Nos. 01A01-9710-CH-00540, 01A01-9704-CH-00155,

03A01-9711-CH-00541, and 03A01-9708-CV-00369. Examination of the various

docket numbers indicates that the appellant claims to be aggrieved by the courts’

efforts to collect costs in a number of separate cases.

       On August 27, 1998, the Attorney General filed a motion to dismiss on behalf

of the State of Tennessee, Chancellor Kilcrease, Judge Todd, Judge Cantrell, Judge

Koch and Appellate Clerk Crowson.            By order entered October 30, 1998, the

Davidson County Circuit Court dismissed Slate’s claims against the aforementioned

defendants. Slate filed a notice of appeal on November 9, 1998. On March 2, 1999,

Claudia Bonnyman filed a motion to dismiss the remainder of the complaint. Slate

did not respond. The trial court entered an order on June 14, 1999, dismissing the

remainder of Slate’s claims.

       Under Rule 4(d) T.R.A.P., a prematurely filed notice of appeal is considered

effective upon entry of the final judgment in the trial court. Therefore, the notice of

appeal filed by Slate on November 9, 1998, was effective on June 14, 1999, the date

the trial court entered the final order in this cause.

       The cause is properly before this Court for adjudication. Under Rule 13(d)

T.R.A.P., our review is de novo upon the record, with no presumption of the

correctness of the trial court’s ruling.



                                                                                          Page 3
      The doctrine of judicial immunity affords judges, acting within their judicial

capacities, absolute immunity from civil liability. The United States Supreme Court

has recognized that this doctrine extends to suits brought against judges for

constitutional violations. In Pierson v. Ray, 386 U.S. 547, 554, 87 S.Ct. 1213, 1218

(1967), the United States Supreme Court held that judges sued under 42 U.S.C. §

1983 have absolute immunity for acts committed within their judicial capacities. The

Court stated:

                It is a judge’s duty to decide all cases within his discretion
                that are brought before him, including controversial cases
                that arouse the most intense feelings in the litigants. His
                errors may be corrected on appeal, but he should not have
                to fear that unsatisfied litigants may hound him with
                litigation charging malice or corruption. Imposing such a
                burden on judges would contribute not to principled and
                fearless decision-making but to intimidation.

                We do not believe that this settled principle of law was
                abolished by § 1983...The legislative record gives no clear
                indication that Congress meant to abolish wholesale all
                common-law immunities. Id. at 554.

      The immunity rule applies equally to judges in both the federal and state

courts. In Harris v. Witt, 552 S.W.2d 85 (Tenn. 1977), the Tennessee Supreme

Court stated:

                It is generally recognized that a judge is immune from civil
                liability for bona fide acts done within the exercise of his
                judicial function while acting within the limits of his
                jurisdiction.
                Id. at 85. (Emphasis Added).

      That same conclusion has been reached by this Court in Graham v. Dodson,

830 S.W.2d 70, 71 (Tenn. Ct. App. 1992). See also, Heath v. Cornelius, 511

S.W.2d 683 (Tenn. 1974).

      It must, therefore, be determined whether the judge was acting within a “


                                                                                       Page 4
judicial” capacity. In Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, reh’g

denied 436 U.S. 951, 98 S.Ct. 2862 (1978), the Supreme Court defined “judicial” as

follows:

               The relevant cases demonstrate that the factors
               determining whether an act by a judge is a ‘judicial’ one
               relate to the nature of the act itself, i.e., whether it is a
               function normally preformed by a judge, and to the
               expectation of the parties, i.e., whether they dealt with the
               judge in his judicial capacity.
               435 U.S. at 362, 98 S.Ct. at 1107.

       In the case at bar, Slate’s complaint against Chancellor Kilcrease, Judge

Cantrell, Judge Koch and Judge Todd is essentially that the aforementioned judges,

acting within their judicial capacities, dismissed his case and taxed court costs to

him. This is precisely the type of conduct that the doctrine of judicial immunity is

designed to preclude.         Based upon the foregoing, we affirm the trial court’s

determination that the Chancellor and Court of Appeals Judges are immune from

civil liability for their action.

       Likewise, we find that Clerk and Master Bonnyman and Appellate Clerk

Crowson are also immune from civil liability for their acts in collecting court costs

from Slate. The doctrine of judicial immunity has been extended in Tennessee and

other jurisdictions to persons other than judges. Miller v. Niblack, 942 S.W.2d

533, 537 (Tenn. Ct. App. 1996).

       Courts have long recognized the “danger that disappointed litigants, blocked

by the doctrine of absolute judicial immunity from suing the judge directly, will vent

their wrath on clerks, court reporters, and other judicial adjuncts...” Scruggs v.

Moellering, 870 F.2d 376, 377 (7 th Cir.), cert. denied, 493 U.S.956, 110 S.Ct. 371

(1989). Therefore, courts have held that where auxiliary court personnel, such as


                                                                                         Page 5
court clerks, perform functions integral to the judicial process or act pursuant to a

judge’s or court’s order, they are entitled to absolute quasi-judicial immunity for

claims under 42 U.S.C. § 1983. Kincaid v. Vail, 969 F.2d 594, 601 (7 th Cir. 1992);

Rogers v. Bruntrager, 841 F.2d 853, 856 (8 th Cir. 1988)(clerks enjoy absolute

immunity for acts they are required to do at a judge’s discretion); Smith v.

Rosenbaum, 460 F.2d 1019 (3 rd Cir. 1972).

      The claims against Bonnyman arose out of her actions to enforce the

Chancery Court’s order regarding the taxing of costs against Slate in Davidson

County Chancery Cause No. 96-1921-I. Similarly, the claims against Crowson arose

out of his efforts to collect costs taxed against Slate in various orders entered by the

Court of Appeals. We find that under the authorities cited above, Bonnyman and

Crowson were performing acts integral to the judicial process and pursuant to orders

entered by the Chancery Court and Court of Appeals, respectively. We find that

Bonnyman and Crowson are entitled to absolute quasi-judicial immunity from civil

liability. The trial court was correct in dismissing the claims against both Bonnyman

and Crowson.

      Slate also named the State of Tennessee as a defendant in this cause. The

State of Tennessee enjoys sovereign immunity, and suits against it may only be

brought in such manner and in such courts as the Legislature may direct. Tenn.

Const. art. I, § 17. T.C.A. § 20-13-102(a) provides:

             (a) No court in the state shall have any power, jurisdiction,
             or authority to entertain any suit against the state, or against
             any officer of the state acting by authority of the state, with
             a view to reach the state, its treasury funds, or property,
             and all such suits shall be dismissed as to the state or such
             officers, on motion, plea, or demurrer of the law officer of
             the state, or counsel employed for the state.



                                                                                           Page 6
      In addition to suing the State of Tennessee, Slate sued defendants Kilcrease,

Todd, Cantrell, Koch, Crowson and Bonnyman in their official capacities.

Chancellor Kilcrease and Judges Todd, Cantrell and Koch are state officers by

operation of T.C.A. § 16-11-101 et seq. and T.C.A. § 16-4-101 et seq., respectively.

 Likewise, Appellate Court Clerk Crowson is also a state officer by operation of

T.C.A. § 16-4-106, as is Clerk and Master Bonnyman, by operation of T.C.A.

18-5-101 et seq. In Will v. Michigan Dept. of State Police, 491 U.S. 58, 109 S.Ct.

2304 (1989), the United States Supreme Court stated:

             Obviously, state officials literally are persons. But a suit
             against a state official in his or her official capacity is not a
             suit against the official but rather is a suit against the
             official’s office. Brandon v. Holt, 469 U.S. 464, 471,
             105 S.Ct. 873, 877, 83 L.Ed.2d 878 (1985). As such, it is
             no different from a suit against the state itself.
             491 U.S. at 71, 109 S.Ct. at 2312.

For the foregoing reasons, the trial court also properly dismissed Slate’s claims

against the State of Tennessee and the individual defendants in their official

capacities. Accordingly, the order of the trial court is affirmed. Costs of the appeal

are assessed to the appellant.

      All of the Judges of the Court of Appeals having recused themselves from a

consideration of this case, the Chief Justice of the Supreme Court of Tennessee,

pursuant to his statutory authority, designated the undersigned Senior Judges of

Tennessee to hear this case.




                                         _______________________________
                                         John K. Byers, Senior Judge




                                                                                         Page 7
      _______________________________
William H. Inman, Senior Judge


    _____________________________________
    James L. Weatherford, Senior Judge




                                            Page 8